Citation Nr: 0719468	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals of surgery, 
right knee, with degenerative joint disease (DJD) and Osgood-
Schlatter's disease, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to January 
1986 with 4 years, 9 months, and 1 day of prior active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a 30 percent rating for 
the veteran's residuals of surgery, right knee, with DJD and 
Osgood-Schlatter's disease, effective May 16, 2003.


FINDING OF FACT

The veteran's service-connected residuals of surgery, right 
knee, with DJD and Osgood-Schlatter's disease is manifested 
by joint motion limited by pain, fatigue, weakens, lack of 
endurance, and incoordination.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent, but no higher, for the veteran's service-connected 
residuals of surgery, right knee, with DJD and Osgood-
Schlatter's disease have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5010-5260 and 5010-5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in June 
2003 and October 2006, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  
Collectively, the June 2003 and October 2006 letters advised 
the veteran to send additional information or evidence within 
30 days of the date of the letter and that he should make 
sure VA received the additional evidence within one year from 
the date of the letter.  The veteran was also advised to let 
VA know if there is evidence or information that he thought 
would help support his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran both in June 2003 prior to the rating 
decision, and in August 2003 after the rating decision.  The 
veteran did receive proper VCAA notice prior to the initial 
rating decision denying his claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The veteran reported to the VA regional office in 
October 2006 that he had more information or evidence to give 
to VA to substantiate his claim.  The veteran indicated by 
checking the appropriate box that he wanted the VA to wait at 
least 60 days before deciding his claim to provide him an 
opportunity to submit this information or evidence.  To date, 
a statement with photographs of the veteran's right knee 
attached was received in February 2007.      

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available VA medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3). For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  
Additionally, he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of surgery, right 
knee, with DJD and Osgood-Schlatter's disease is rated under 
Diagnostic Code 5010-5260 and 5010-5261.  The Board will 
consider whether an increased rating can be granted under 
this diagnostic code as well as any other applicable 
diagnostic codes.    

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  According to Diagnostic Code 5260, a 
maximum rating of 30 percent rating applies where flexion is 
limited to 15 degrees.  In addition, under Diagnostic Code 
5261, a 30 percent rating is warranted for extension limited 
to 20 degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.   

Other applicable diagnostic codes include 5256 (ankylosis), 
5257 (recurrent subluxation or lateral instability), 5258 
(dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint); 5259 
(removal of semilunar cartilage); 5262 (impairment of the 
tibia and fibula); and 5263 (genu recurvatum).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Analysis

The veteran was afforded a VA examination in July 2003.  The 
veteran reported that his knee did not give way or lock up, 
but he had to sit down to dress.  He also reported that his 
knee swelled if he was on it for more than two hours a day.  
At the time, he was unable to work and was unable to join the 
Army Reserves because of his knee.  The veteran denied 
additional limitation in range of motion of his knee with 
repetitive motion and with flare-ups.

Upon physical examination, it was noted that the veteran had 
a 20 degree flexion deformity and could flex the knee only to 
85 degrees.  He had no medial or lateral instability, and his 
McMurray and Lachman signs were negative.  It was further 
noted that the patella did not have crepitus and had minimal 
motion.  The veteran was diagnosed with degenerative joint 
disease and status post Osgood-Schlatter's surgery right 
knee.  His x-ray report reveals two screws in the proximal 
tibia from anterior to posterior in oblique orientation.  
Further there was no surrounding radiolucency to suggest 
infection or loosening, and there was no fracture dislocation 
or joint effusion reported.  Observed were prominent tibial 
spines and marginal bone spurring.  Also observed were mild 
patellofemoral degenerative changes.  The impression was that 
there was evidence of internal fixation of the right tibia 
without associated radiographic complications, and that there 
was mild osteoarthritis.  

The veteran was afforded another VA examination in October 
2006.  At the time, the veteran reported the following 
symptoms as a result of his joints: weakness; the inability 
to sit, walk, or stand for prolonged periods; stiffness in 
the morning and after activities that included driving; 
giving way and locking occasionally.  The veteran also noted 
that he had difficulty sleeping due to pain.  He reported 
having pain for 23 years that occurred constantly.    

Physical examination revealed signs of tenderness and 
guarding of movement.  The veteran's flexion was 35 degrees 
with pain at 35 degrees; and his extension was -10 [sic] 
degrees with pain at -10 [sic] degrees.  The examiner noted 
that joint function was additionally limited by pain, 
fatigue, weakness, lack of endurance, incoordination and 
pain.  Pain had the major functional impact.  It was further 
noted that it limited the joint function by 0 degrees.  The 
examiner also noted that the anterior and posterior cruciate 
ligaments stability test, medial and lateral meniscus 
collateral ligaments stability test, and the medial and 
lateral meniscus test of the right knee were within normal 
limits.  The examiner noted that the veteran's condition had 
progressed to nearly ankylosed knee joint.  The examiner 
explained that there was subjectively almost no movement and 
chronic pain, and objectively 25 degrees of motion and 
extreme tenderness with motion.  The examiner added that the 
veteran's diagnosis is post op patella tendon reinsertion 
surgery.    

In the August 2003 rating decision, the RO rated the 
veteran's residuals of surgery, right knee, with DJD and 
Osgood-Schlatter's disease under Diagnostic Code 5010-5260 
and assigned a 30 percent rating.  In its January 2007 rating 
decision, the RO rated the aforementioned service-connected 
disability under both Diagnostic Codes 5010-5260 and 5010-
5261 and assigned a 20 percent rating for flexion and 10 
percent rating for extension; as a result, the RO continued 
the 30 percent rating.    

As noted in VA examinations, the veteran had degenerative 
joint disease (Diagnostic Code 5010), limitation of flexion 
(Diagnostic Code 5260), and limitation of extension 
(Diagnostic Code 5261).  As noted above, under Diagnostic 
Code 5010, arthritis due to trauma and that is substantiated 
by x-ray findings will be rated under Diagnostic Code 5003, 
which is degenerative arthritis.  As such, the degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes.  Accordingly, under 
5260, a rating in excess of 20 percent is not warranted since 
the veteran's last VA examination shows that his flexion was 
limited to 35 degrees.  And, under 5261, a rating in excess 
of 10 percent is not warranted since extension at the last VA 
examination was 10 degrees.   

In a statement received in February 2007, the veteran 
asserted that both the extension and flexion were incorrectly 
stated and submitted photographs as proof.  Although the 
Board notes the typo in the measurement of the veteran's 
extension of his right knee, specifically, the negative 
symbol preceding the measurement, in its January 2007 rating 
degrees, the RO recognized that the veteran had an extension 
measuring 10 degrees and not -10 degrees.  Nevertheless, the 
Board notes that by law, VA examiners are to take accurate 
measurements with the use of goniometer in the measurement of 
limitation of motion.  See 38 C.F.R. § 4.46.  Here, the Board 
finds that the records do not reflect that the examination 
was conducted in a manner that would render the measurements 
incorrect.
  
The veteran further asserted that no lateral stability test 
was performed at the October 2006 VA examination.  But, a 
review of the VA examination shows otherwise.  Various 
stability tests were performed.    
    
Diagnostic Codes 5257, 5258, 5259, 5262 and 5263 are not for 
application since the veteran does not have recurrent 
subluxation or lateral instability; dislocated semilunar 
cartilage with frequent episodes of locking pain and effusion 
into the joint; removal of semilunar cartilage; impairment of 
the tibia and fibula; and genu recurvatum, respectively.  
Further, the highest available rating for Diagnostic Codes 
5257, 5258, 5259, and 5263 are either 30 percent or below.    

The Board acknowledges the veteran's various statements, his 
wife's letter received in October 2006, and the October 2006 
VA examination noting pain in his right knee.  Consequently, 
the Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra., and a higher compensation is 
warranted under these provisions.  On VA examination in 
October 2006, it was noted that the veteran's joint function 
was limited by pain, fatigue, weakens, and lack of endurance, 
incoordination, with pain having the major functional impact.  
Accordingly, the veteran's service-connected residuals of 
surgery, right knee, with DJD and Osgood-Schlatter's disease 
warrants an extra 10 percent disability rating for a combined 
rating of 40 percent, as the degree of overall functional 
impairment is commensurate with ankylosis in flexion between 
10 and 20 degrees. See 38 C.F.R. § 4.71, Code 5256. The 
benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. § 5107.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The VA examiner in October 2006 noted 
that the effect of the veteran's right knee on his usual 
occupation is that he would be unable to work since he had 
difficulty walking with a cane.  The Board notes that the 
assigned secular ratings are intended to represent the 
average impairment in earning capacity resulting from 
service-connected disability.  38 C.F.R. § 4.1.  The Board 
recognized the impairment of working capacity resulting from 
the veteran's service-connected residuals of surgery, right 
knee, with DJD and Osgood-Schlatter's disease, but finds that 
such impairment is adequately reflected by the current 
assigned ratings.  Further, although the VA examiner notes 
that the veteran is unable to work in his usual occupation, 
nothing precludes the veteran from obtaining another 
occupation that would accommodate his right knee.  The Board 
finds that the veteran's symptomatology does not rise to a 
level which equates to marked interference with the veteran's 
employability so as to render impracticable the application 
of regular scheduler standards.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 40 percent rating (but not higher) for 
residuals of surgery, right knee, with DJD and Osgood-
Schlatter's disease is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


